DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Response to Amendment
Amendments filed on 9/13/2021 are entered for prosecution. Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant's arguments with respect to claims 1-20 in a reply filed 9/13/2021 (hereafter, Reply) have been considered but are moot, because each and every argument is based on “communication pattern” equated to “communication patterns between different endpoints of known types” (Cardente, Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12) in the Final Office Action mailed 7/8/2021 and new grounds of rejections using “communication pattern” as limited by the amended feature (i.e., “communication pattern defined by characteristics of a network conversation between two components in the network”) of claims 1, 8 and 15 are applied in the current rejection. In the current rejection, “communication pattern” of claims 1, 8 and 15 is equated to Cardente (Col.4, l.61 - Col.5, l.16, Col.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) defined by (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields.) characteristics (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to  a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) of a network conversation (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, communication, Col.12, ll.21-35, communication of the content of various packet fields) between two components in the network (Col.12, ll.21-35, network entities).

Claim Objections
“a network conversation” in line 2 of claim 2 should read “the network conversation”. Otherwise, “the characteristics” in line 1 of claim 2 lacks its antecedent basis and “the network conversation” in lines 2-3 of claim 2 has multiple antecedent bases.

“a network conversation” in line 2 of claim 9 should read “the network conversation”. Otherwise, “the characteristics” in line 1 of claim 9 lacks its antecedent basis and “the network conversation” in lines 2-3 of claim 9 has multiple antecedent bases.

“a network conversation” in line 2 of claim 16 should read “the network conversation”. Otherwise, “the characteristics” in line 2 of claim 16 lacks its antecedent basis and “the network conversation” in line 3 of claim 16 has multiple antecedent bases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cardente et al. (US 9621431 B1, hereafter Cardente) and Vasseur et al. (US 20200162425 A1, hereafter Vasseur).

Regarding claim 1, Cardente discloses a method (Fig.4) comprising:
	 receiving (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. Col.12, ll.36-62, Referring to FIG. 4, the method comprises monitoring network activity in a computer network (block 400). In one embodiment of the invention, the network activity and communications monitoring system 170 (FIG. 1) is configured to operate on one or more nodes of a given computer network to collect network activity data.; Hence the network activity and communications monitoring system 170 receives network information (e.g. network communications, network activity data) from one or more nodes of a given computer network) captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information), the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information) including a plurality of packets (Col.12, ll.21-35, packets having the packet content attributes) transmitted over a network (Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields. Moreover, the behavior class of attributes can include attributes that provide identifiable behavioral characteristics of certain network entities.; Hence network activity and/or network communications of the collected network information includes a plurality of packets having the packet content attributes);
	 detecting (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. In one embodiment of the invention, the collected network information is utilized by the classification model training module 160 as training data to train and update the classification models 150 using machine learning classification methods. In another embodiment of the invention, the classification engines 140 process the collected data using the classification models 150 identify unknown entity types within the computing system 10, Col.12, ll.36-62, The network classification system 100 is configured to discover an endpoint of unknown type based on the monitored network activity (block 402), and a first set of classification models is utilized to identify an endpoint type of the discovered endpoint based on the monitored network activity (block 404), Col.12, l.63 - Col.13, l.12, The method further comprises monitoring communication patterns between different endpoints of known types in the computer network (block 406). In one embodiment of the invention, the network activity and communications monitoring system 170 (FIG. 1) is configured to operate on one or more nodes of a given computer network to collect data regarding communication patterns between endpoints of known types. The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.), using (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, Col.12, l.63 - Col.13, l.12, communication patterns between different endpoints of known types are detected using known types of endpoints, which are identified using the collected network information and network activity) metadata (Col.4, l.61 - Col.5, l.16, network information (e.g., network attributes/features of network entities and network communications)) of the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information), one or more communication patterns (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) for each of one or more levels (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) in a network stack (Col.9, ll.27-43, The classification models 150 are trained on various types of network attributes or features that are indicative of certain types of network activity and network communications. In one embodiment, the network attributes or features that are selected for classification are network attributes/features which provide uniquely identifiable characteristics or features that would effectively enable the classification of different types of network entities and their behaviors. By way of example, the network attributes that are monitored and used for training classification models comprise network communication attributes and features associated with the OSI (Open Systems Interconnection) model of network communication. As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data to other layers in the OSI stack. Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.), each communication pattern (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) defined by (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields.) characteristics (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) of a network conversation (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, communication, Col.12, ll.21-35, communication of the content of various packet fields) between two components in the network (Col.12, ll.21-35, network entities), wherein the metadata (Col.4, l.61 - Col.5, l.16, network information (e.g., network attributes/features of network entities and network communications)) of the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information) includes (col.12, ll.1-6, For example, the following TABLE 1 provides an exemplary list of network attributes that can be specified as identifiable characteristics that are utilized to train classification models that are used to identify network servers using machine learning classification models in accordance with embodiments of the invention) addresses (col.12, ll.1-6, Packet Contents, MAC Address, IP Address), and a protocol name  (col.12, ll.1-6, IP Protocol, TCP/UDP Ports) for each packet (col.12, ll.1-6, Packet) of the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information); and
	 generating (Col.12, l.63 - Col.13, l.12, The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.), by a processing device (Col.12, l.63 - Col.13, l.12, The network classification system 100), a topology (Col.12, l.63 - Col.13, l.12, a logical topology of the computer network) of the network (Col.12, l.63 - Col.13, l.12, the computer network) in view of the one or more communication patterns (Col.12, l.63 - Col.13, l.12, based on the monitored communication patterns between different endpoints of known types (block 408); Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) detected within (Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity.; Hence when one of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity) for each (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) of the one or more levels in the network stack  (Col.9, ll.27-43, The classification models 150 are trained on various types of network attributes or features that are indicative of certain types of network activity and network communications. In one embodiment, the network attributes or features that are selected for classification are network attributes/features which provide uniquely identifiable characteristics or features that would effectively enable the classification of different types of network entities and their behaviors. By way of example, the network attributes that are monitored and used for training classification models comprise network communication attributes and features associated with the OSI (Open Systems Interconnection) model of network communication. As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data to other layers in the OSI stack. Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.).  
	Cardente does not explicitly disclose the detection of the one or more communication patterns is performed within each of the one or more levels; and the addresses comprise a source address and a destination address.
(Col.9, ll.27-43, As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data) into the one or more levels (Col.9, ll.27-43, one or more layers of OSI stack) and performed within each of the one or more levels (Col.9, l.44 - Col.10, l.65). 
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify one or more communication corresponding to the one or more communication patterns of Cardente to be divided into the one or more levels and performed within each of the one or more levels as taught by Cardente so that the detection of the one or more communication patterns is performed within each of the one or more levels, in order to identify unique set of identifiable characteristics or features provided by one or more of the OSI layers in the communication pattern (Cardente, Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity.).
	Cardente does not disclose the addresses comprise a source address and a destination address.
	However, Vasseur discloses the addresses comprise a source address and a destination address ([0041] In some embodiments, a networking device may analyze packet headers, to capture feature information about the traffic flow. For example, router CE-2 may capture the source address and/or port of host node 10, the destination address and/or port of server 154, the protocol(s) used by packet 302, the hostname of server 154, and/or other header information by analyzing the header of a packet 302.).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the addresses of Cardente to comprise a source address and a (Vasseur, [0041]).

Regarding claims 2, 9 and 16, Cardente further discloses the characteristics (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35,  a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) of the network conversation (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, communication, Col.12, ll.21-35, communication of the content of various packet fields) include a set of packets (Col.12, ll.21-35, packets having the packet content attributes) involved in the network conversation (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, communication, Col.12, ll.21-35, communication of the content of various packet fields), a protocol (Table 1, MAC, IP Protocol, TCP/UDP) of the packets in the set of packets (Col.12, ll.21-35, packets having the packet content attributes) involved in the network conversation (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, communication, Col.12, ll.21-35, communication of the content of various packet fields), a payload (Table 1, MAC, IP Protocol, TCP/UDP; Note that IP Protocol is a payload of MAC, TCP/UDP is ) of the packets in the set of packets (Col.12, ll.21-35, packets having the packet content attributes) involved in the network conversation (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, communication, Col.12, ll.21-35, communication of the content of various packet fields), and a relationship (Col.12, ll.21-35, unique identifiable characteristics of network entities based on the content of various packet fields) among the packets (Col.12, ll.21-35, The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields.) in the set of packets (Col.12, ll.21-35, packets having the packet content attributes) involved in the network conversation  (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, communication, Col.12, ll.21-35, communication of the content of various packet fields).   

Regarding claims 3, 10, and 17, Cardente further discloses wherein the topology (Col.12, l.63 - Col.13, l.12, a logical topology of the computer network) of the network (Col.12, l.63 - Col.13, l.12, the computer network) indicates for each component in the network (Col.12, ll.21-35, network entities):
	 a type (Col.7, ll.56-67, known types of network entities) of the component (Col.7, ll.56-67, In another embodiment of the invention, the network topology determination engine 210 processes the monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to identify one or more latent dependencies between network entities of known types in the computing system, for example. The ability to automatically extract information regarding the network topology and dependencies between constituent network entities enables the implementation of an intelligent data center management system which can be utilized to prevent the occurrence of faults, or otherwise help recover from faults, in the computing network 10.) and a connection (Col.7, ll.42-55, physical /logical/virtual connections) between the component (Col.7, ll.42-55, one of the known network entities) and one or more other components (Col.7, ll.42-55, the other one of the known network entities) in the network (Col.7, ll.42-55, In one embodiment of the invention, the logical topology which is determined by the network classification system 100 represents physical /logical/virtual connections between known network entities currently operating at a given time in the computing system 10. In another embodiment of the invention, the logical topology which is determined by the network classification system 100 represents a collection of interdependent services or functions provided/supported by network entities of the computing system 10. In another embodiment of the invention, the logical topology which is determined by the network classification system 100 represents a collection of resources that are utilized by known network entities currently operating at a given time in the computing system 10.).  

Regarding claim 4, Cardente further discloses generating (Col.12, l.63 - Col.13, l.12, The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.) the topology (Col.12, l.63 - Col.13, l.12, a logical topology of the computer network) of the network (Col.12, l.63 - Col.13, l.12, the computer network) comprises:
	 determining (Col.7, ll.42-55, In one embodiment of the invention, the logical topology which is determined by the network classification system 100 represents physical /logical/virtual connections between known network entities currently operating at a given time in the computing system 10. In another embodiment of the invention, the logical topology which is determined by the network classification system 100 represents a collection of interdependent services or functions provided/supported by network entities of the computing system 10. In another embodiment of the invention, the logical topology which is determined by the network classification system 100 represents a collection of resources that are utilized by known network entities currently operating at a given time in the computing system 10. Col.7, ll.56-67, In another embodiment of the invention, the network topology determination engine 210 processes the monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to identify one or more latent dependencies between network entities of known types in the computing system, for example. The ability to automatically extract information regarding the network topology and dependencies between constituent network entities enables the implementation of an intelligent data center management system which can be utilized to prevent the occurrence of faults, or otherwise help recover from faults, in the computing network 10.) a type (Col.7, ll.56-67, known types of network entities) of each component in the network (Col.7, ll.42-55, known network entities) and a connection (Col.7, ll.42-55, physical /logical/virtual connections) between each component (Col.7, ll.42-55, one of the known network entities) and one or more other components in the network (Col.7, ll.42-55, the other one of the known network entities) in view of (Col.7, ll.31-41, In addition, the network topology determination engine 210 receives monitored communication patterns data 212 which is collected by the network activity and communications monitoring system 170. The monitored communication patterns data 212 comprises information regarding patterns of communication between multiple network entities in the computing system 10. The network topology determination engine 210 processes the monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computing system 10.) the one or more communication patterns (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) detected within each of the one or more levels (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) in the network (Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.).  

Regarding claim 7, Cardente further discloses detecting (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. Col.12, l.63 - Col.13, l.12, The method further comprises monitoring communication patterns between different endpoints of known types in the computer network (block 406). In one embodiment of the invention, the network activity and communications monitoring system 170 (FIG. 1) is configured to operate on one or more nodes of a given computer network to collect data regarding communication patterns between endpoints of known types. The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.) the one or more communication patterns (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) within each of the one or more levels (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) in the network stack (Col.9, ll.27-43, The classification models 150 are trained on various types of network attributes or features that are indicative of certain types of network activity and network communications. In one embodiment, the network attributes or features that are selected for classification are network attributes/features which provide uniquely identifiable characteristics or features that would effectively enable the classification of different types of network entities and their behaviors. By way of example, the network attributes that are monitored and used for training classification models comprise network communication attributes and features associated with the OSI (Open Systems Interconnection) model of network communication. As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data to other layers in the OSI stack. Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.) comprises:
	 identifying (Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields.) one or more packets (Col.12, ll.21-35, packets having the packet content attributes) from the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information) forming a conversation (Col.12, ll.21-35, the content of various packet fields) between two components in the network (Col.12, ll.21-35, network entities), each of the one or more packets (Col.12, ll.21-35, packets having the packet content attributes) having a protocol (Table 1, MAC, IP Protocol, TCP/UDP) corresponding to the level in the network stack (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each layer of OSI stack); and
	 determining (Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields.) a relationship ([0051] unique identifiable characteristics) among the identified one or more packets (Col.12, ll.21-35, packets having the packet content attributes) involved in the communication (Col.12, ll.21-35, the content of various packet fields).  

Regarding claim 8, Cardente discloses a system (Fig.1, network classification system 100) comprising:
	 a memory to store metadata (Col.6, ll.7-20, The storage interface module 190 is configured to enable the network classification system 100 to interface with storage devices and control the storage of user data and application data which is used to perform network classification functions.); and
	 a processing device (Col.4, ll.47-60, As further shown in FIG. 1, the network classification system 100 comprises one or more classification engines 140, a data store of classification models 150, a classification model training module 160, a network activity and communications monitoring system 170, a processing unit 180, a system memory 185, a storage interface module 190, and a network interface module 195.) to:
	 receive (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. Col.12, ll.36-62, Referring to FIG. 4, the method comprises monitoring network activity in a computer network (block 400). In one embodiment of the invention, the network activity and communications monitoring system 170 (FIG. 1) is configured to operate on one or more nodes of a given computer network to collect network activity data.; Hence the network activity and communications monitoring system 170 receives network information (e.g. network communications, network activity data) from one or more nodes of a given computer network) captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information) from a network device (Col.12, ll.36-62, one or more nodes of a given computer network), the captured (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information) including a plurality of packets (Col.12, ll.21-35, packets having the packet content attributes) transmitted over a network (Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields. Moreover, the behavior class of attributes can include attributes that provide identifiable behavioral characteristics of certain network entities.; Hence network activity and/or network communications of the collected network information includes a plurality of packets having the packet content attributes);
	 detect (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. In one embodiment of the invention, the collected network information is utilized by the classification model training module 160 as training data to train and update the classification models 150 using machine learning classification methods. In another embodiment of the invention, the classification engines 140 process the collected data using the classification models 150 identify unknown entity types within the computing system 10, Col.12, ll.36-62, The network classification system 100 is configured to discover an endpoint of unknown type based on the monitored network activity (block 402), and a first set of classification models is utilized to identify an endpoint type of the discovered endpoint based on the monitored network activity (block 404), Col.12, l.63 - Col.13, l.12, The method further comprises monitoring communication patterns between different endpoints of known types in the computer network (block 406). In one embodiment of the invention, the network activity and communications monitoring system 170 (FIG. 1) is configured to operate on one or more nodes of a given computer network to collect data regarding communication patterns between endpoints of known types. The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.), using (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, Col.12, l.63 - Col.13, l.12, communication patterns between different endpoints of known types are detected using known types of endpoints, which are identified using the collected network information and network activity) metadata (Col.4, l.61 - Col.5, l.16, network information (e.g., network attributes/features of network entities and network communications)) of the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information), one or more communication patterns (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) for each of one or more levels (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) in a network stack (Col.9, ll.27-43, The classification models 150 are trained on various types of network attributes or features that are indicative of certain types of network activity and network communications. In one embodiment, the network attributes or features that are selected for classification are network attributes/features which provide uniquely identifiable characteristics or features that would effectively enable the classification of different types of network entities and their behaviors. By way of example, the network attributes that are monitored and used for training classification models comprise network communication attributes and features associated with the OSI (Open Systems Interconnection) model of network communication. As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data to other layers in the OSI stack. Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.), each communication pattern (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) defined by (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields.) characteristics (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) of a network conversation (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, communication, Col.12, ll.21-35, communication of the content of various packet fields ) between two components in the network (Col.12, ll.21-35, network entities), (Col.4, l.61 - Col.5, l.16, network information (e.g., network attributes/features of network entities and network communications)) of the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information) includes (col.12, ll.1-6, For example, the following TABLE 1 provides an exemplary list of network attributes that can be specified as identifiable characteristics that are utilized to train classification models that are used to identify network servers using machine learning classification models in accordance with embodiments of the invention) addresses (col.12, ll.1-6, Packet Contents, MAC Address, IP Address), and a protocol name  (col.12, ll.1-6, IP Protocol, TCP/UDP Ports) for each packet (col.12, ll.1-6, Packet) of the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information); and
	 generate (Col.12, l.63 - Col.13, l.12, The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.) a topology (Col.12, l.63 - Col.13, l.12, a logical topology of the computer network) of the network (Col.12, l.63 - Col.13, l.12, the computer network) in view of the one or more communication patterns (Col.12, l.63 - Col.13, l.12, based on the monitored communication patterns between different endpoints of known types (block 408); Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) detected within (Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity.; Hence when one of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity) for each (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) of the one or more levels in the network stack  (Col.9, ll.27-43, The classification models 150 are trained on various types of network attributes or features that are indicative of certain types of network activity and network communications. In one embodiment, the network attributes or features that are selected for classification are network attributes/features which provide uniquely identifiable characteristics or features that would effectively enable the classification of different types of network entities and their behaviors. By way of example, the network attributes that are monitored and used for training classification models comprise network communication attributes and features associated with the OSI (Open Systems Interconnection) model of network communication. As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data to other layers in the OSI stack. Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.).  

	However, Cardente discloses communication is divided (Col.9, ll.27-43, As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data) into the one or more levels (Col.9, ll.27-43, one or more layers of OSI stack) and performed within each of the one or more levels (Col.9, l.44 - Col.10, l.65). 
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify one or more communication corresponding to the one or more communication patterns of Cardente to be divided into the one or more levels and performed within each of the one or more levels as taught by Cardente so that the detection of the one or more communication patterns is performed within each of the one or more levels, in order to identify unique set of identifiable characteristics or features provided by one or more of the OSI layers in the communication pattern (Cardente, Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity.).
	Cardente does not disclose the addresses comprise a source address and a destination address.
	However, Vasseur discloses the addresses comprise a source address and a destination address ([0041] In some embodiments, a networking device may analyze packet headers, to capture feature information about the traffic flow. For example, router CE-2 may capture the source address and/or port of host node 10, the destination address and/or port of server 154, the protocol(s) used by packet 302, the hostname of server 154, and/or other header information by analyzing the header of a packet 302.).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the addresses of Cardente to comprise a source address and a destination address as taught by Vasseur, in order to capture feature information about the traffic flow (Vasseur, [0041])

Regarding claim 11, Cardente further discloses to generate (Col.12, l.63 - Col.13, l.12, The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.) the topology (Col.12, l.63 - Col.13, l.12, a logical topology of the computer network) of the network (Col.12, l.63 - Col.13, l.12, the computer network), the processing device is further to:
	 determine (Col.7, ll.42-55, In one embodiment of the invention, the logical topology which is determined by the network classification system 100 represents physical /logical/virtual connections between known network entities currently operating at a given time in the computing system 10. In another embodiment of the invention, the logical topology which is determined by the network classification system 100 represents a collection of interdependent services or functions provided/supported by network entities of the computing system 10. In another embodiment of the invention, the logical topology which is determined by the network classification system 100 represents a collection of resources that are utilized by known network entities currently operating at a given time in the computing system 10. Col.7, ll.56-67, In another embodiment of the invention, the network topology determination engine 210 processes the monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to identify one or more latent dependencies between network entities of known types in the computing system, for example. The ability to automatically extract information regarding the network topology and dependencies between constituent network entities enables the implementation of an intelligent data center management system which can be utilized to prevent the occurrence of faults, or otherwise help recover from faults, in the computing network 10.) a type (Col.7, ll.56-67, known types of network entities) of each component in the network (Col.7, ll.42-55, known network entities) and a connection (Col.7, ll.42-55, physical /logical/virtual connections) between each component (Col.7, ll.42-55, one of the known network entities) and one or more other components in the network (Col.7, ll.42-55, the other one of the known network entities) in view of (Col.7, ll.31-41, In addition, the network topology determination engine 210 receives monitored communication patterns data 212 which is collected by the network activity and communications monitoring system 170. The monitored communication patterns data 212 comprises information regarding patterns of communication between multiple network entities in the computing system 10. The network topology determination engine 210 processes the monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computing system 10.) the one or more communication patterns (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) detected within each of the one or more levels (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) in the network stack (Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.).  

Regarding claim 14, Cardente further discloses to detect (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. Col.12, l.63 - Col.13, l.12, The method further comprises monitoring communication patterns between different endpoints of known types in the computer network (block 406). In one embodiment of the invention, the network activity and communications monitoring system 170 (FIG. 1) is configured to operate on one or more nodes of a given computer network to collect data regarding communication patterns between endpoints of known types. The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.) the one or more communication patterns (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) within each of the one or more levels (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) in the network stack (Col.9, ll.27-43, The classification models 150 are trained on various types of network attributes or features that are indicative of certain types of network activity and network communications. In one embodiment, the network attributes or features that are selected for classification are network attributes/features which provide uniquely identifiable characteristics or features that would effectively enable the classification of different types of network entities and their behaviors. By way of example, the network attributes that are monitored and used for training classification models comprise network communication attributes and features associated with the OSI (Open Systems Interconnection) model of network communication. As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data to other layers in the OSI stack. Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.), the processing device is further to:
	 identify (Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields.) one or more packets (Col.12, ll.21-35, packets having the packet content attributes) from the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information) forming a conversation (Col.12, ll.21-35, the content of various packet fields) between two components in the network (Col.12, ll.21-35, network entities), each of the one or more packets (Col.12, ll.21-35, packets having the packet content attributes) having a protocol (Table 1, MAC, IP Protocol, TCP/UDP) corresponding to the level in the network stack (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each layer of OSI stack); and
	 determine (Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields.) a relationship ([0051] unique identifiable characteristics) among the identified one or more packets (Col.12, ll.21-35, packets having the packet content attributes) involved in the communication (Col.12, ll.21-35, the content of various packet fields).  

Regarding claim 15, Cardente discloses a non-transitory computer-readable storage medium  (Col.6, ll.7-20, The storage interface module 190 is configured to enable the network classification system 100 to interface with storage devices and control the storage of user data and application data which is used to perform network classification functions.) including instructions that, when executed by a processing device (Fig.1, network classification system 100), cause the processing device (Col.4, ll.47-60, As further shown in FIG. 1, the network classification system 100 comprises one or more classification engines 140, a data store of classification models 150, a classification model training module 160, a network activity and communications monitoring system 170, a processing unit 180, a system memory 185, a storage interface module 190, and a network interface module 195.) to:
	 receive (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. Col.12, ll.36-62, Referring to FIG. 4, the method comprises monitoring network activity in a computer network (block 400). In one embodiment of the invention, the network activity and communications monitoring system 170 (FIG. 1) is configured to operate on one or more nodes of a given computer network to collect network activity data.; Hence the network activity and communications monitoring system 170 receives network information (e.g. network communications, network activity data) from one or more nodes of a given computer network) captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information), the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information) including a plurality of packets (Col.12, ll.21-35, packets having the packet content attributes) transmitted over a network (Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields. Moreover, the behavior class of attributes can include attributes that provide identifiable behavioral characteristics of certain network entities.; Hence network activity and/or network communications of the collected network information includes a plurality of packets having the packet content attributes);
	 detect (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. In one embodiment of the invention, the collected network information is utilized by the classification model training module 160 as training data to train and update the classification models 150 using machine learning classification methods. In another embodiment of the invention, the classification engines 140 process the collected data using the classification models 150 identify unknown entity types within the computing system 10, Col.12, ll.36-62, The network classification system 100 is configured to discover an endpoint of unknown type based on the monitored network activity (block 402), and a first set of classification models is utilized to identify an endpoint type of the discovered endpoint based on the monitored network activity (block 404), Col.12, l.63 - Col.13, l.12, The method further comprises monitoring communication patterns between different endpoints of known types in the computer network (block 406). In one embodiment of the invention, the network activity and communications monitoring system 170 (FIG. 1) is configured to operate on one or more nodes of a given computer network to collect data regarding communication patterns between endpoints of known types. The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.), using (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, Col.12, l.63 - Col.13, l.12, communication patterns between different endpoints of known types are detected using known types of endpoints, which are identified using the collected network information and network activity) metadata (Col.4, l.61 - Col.5, l.16, network information (e.g., network attributes/features of network entities and network communications)) of the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information), one or more communication patterns (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) for each of one or more levels (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) in a network stack (Col.9, ll.27-43, The classification models 150 are trained on various types of network attributes or features that are indicative of certain types of network activity and network communications. In one embodiment, the network attributes or features that are selected for classification are network attributes/features which provide uniquely identifiable characteristics or features that would effectively enable the classification of different types of network entities and their behaviors. By way of example, the network attributes that are monitored and used for training classification models comprise network communication attributes and features associated with the OSI (Open Systems Interconnection) model of network communication. As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data to other layers in the OSI stack. Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.), each communication pattern (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) defined by (Col.4, l.61 - Col.5, l.16, More specifically, the network activity and communications monitoring system 170 is configured to collect network information (e.g., network attributes/features of network entities and network communications) by monitoring network activity in the computing system 10, monitoring communication patterns between different network entities in the computing system 10, and monitoring behaviors of network entities in the computing system 10. Col.12, ll.21-35, More specifically, as shown in TABLE 1 above, different classes of attributes can be utilized to identify network entities from observed network activity. For example, such attribute classes generally include physical connection attributes, packet content attributes, and behavior attributes. For example, a physical connection class can include a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes. The packet contents class of attributes can include attributes that provide unique identifiable characteristics of network entities based on the content of various packet fields.) characteristics (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) of a network conversation (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, communication, Col.12, ll.21-35, communication of the content of various packet fields) between two components in the network (Col.12, ll.21-35, network entities), wherein the metadata (Col.4, l.61 - Col.5, l.16, network information (e.g., network attributes/features of network entities and network communications)) of the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information) includes (col.12, ll.1-6, For example, the following TABLE 1 provides an exemplary list of network attributes that can be specified as identifiable characteristics that are utilized to train classification models that are used to identify network servers using machine learning classification models in accordance with embodiments of the invention) addresses (col.12, ll.1-6, Packet Contents, MAC Address, IP Address), and a protocol name  (col.12, ll.1-6, IP Protocol, TCP/UDP Ports) for each packet (col.12, ll.1-6, Packet) of the captured packet traffic (Col.4, l.61 - Col.5, l.16, Col.12, ll.36-62, network activity and/or network communications of the collected network information); and
	 generate (Col.12, l.63 - Col.13, l.12, The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.), by the processing device (Col.12, l.63 - Col.13, l.12, The network classification system 100), a topology (Col.12, l.63 - Col.13, l.12, a logical topology of the computer network) of the network (Col.12, l.63 - Col.13, l.12, the computer network) in view of the one or more communication patterns (Col.12, l.63 - Col.13, l.12, based on the monitored communication patterns between different endpoints of known types (block 408); Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) detected for each (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) of the one or more levels in the network stack  (Col.9, ll.27-43, The classification models 150 are trained on various types of network attributes or features that are indicative of certain types of network activity and network communications. In one embodiment, the network attributes or features that are selected for classification are network attributes/features which provide uniquely identifiable characteristics or features that would effectively enable the classification of different types of network entities and their behaviors. By way of example, the network attributes that are monitored and used for training classification models comprise network communication attributes and features associated with the OSI (Open Systems Interconnection) model of network communication. As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data to other layers in the OSI stack. Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.).  

	However, Cardente discloses communication is divided (Col.9, ll.27-43, As is known in the art, the OSI model divides network communication into a stack comprising seven layers (Layers 1-7), wherein each layer performs specific functions and passes data) into the one or more levels (Col.9, ll.27-43, one or more layers of OSI stack) and performed within each of the one or more levels (Col.9, l.44 - Col.10, l.65). 
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify one or more communication corresponding to the one or more communication patterns of Cardente to be divided into the one or more levels and performed within each of the one or more levels as taught by Cardente so that the detection of the one or more communication patterns is performed within each of the one or more levels, in order to identify unique set of identifiable characteristics or features provided by one or more of the OSI layers in the communication pattern (Cardente, Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity.).
	Cardente does not disclose the addresses comprise a source address and a destination address.
	However, Vasseur discloses the addresses comprise a source address and a destination address ([0041] In some embodiments, a networking device may analyze packet headers, to capture feature information about the traffic flow. For example, router CE-2 may capture the source address and/or port of host node 10, the destination address and/or port of server 154, the protocol(s) used by packet 302, the hostname of server 154, and/or other header information by analyzing the header of a packet 302.).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the addresses of Cardente to comprise a source address and a destination address as taught by Vasseur, in order to capture feature information about the traffic flow (Vasseur, [0041])

Regarding claim 18, Cardente further discloses to generate (Col.12, l.63 - Col.13, l.12, The network classification system 100 is configured to utilize a second set of classification models to determine a logical topology of the computer network based on the monitored communication patterns (block 408). For example, in one embodiment of the invention, as discussed above, the network topology determination engine 210 is configured to process monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computer network.) the topology (Col.12, l.63 - Col.13, l.12, a logical topology of the computer network) of the network (Col.12, l.63 - Col.13, l.12, the computer network), the processing device is further to:
	 determine (Col.7, ll.42-55, In one embodiment of the invention, the logical topology which is determined by the network classification system 100 represents physical /logical/virtual connections between known network entities currently operating at a given time in the computing system 10. In another embodiment of the invention, the logical topology which is determined by the network classification system 100 represents a collection of interdependent services or functions provided/supported by network entities of the computing system 10. In another embodiment of the invention, the logical topology which is determined by the network classification system 100 represents a collection of resources that are utilized by known network entities currently operating at a given time in the computing system 10. Col.7, ll.56-67, In another embodiment of the invention, the network topology determination engine 210 processes the monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to identify one or more latent dependencies between network entities of known types in the computing system, for example. The ability to automatically extract information regarding the network topology and dependencies between constituent network entities enables the implementation of an intelligent data center management system which can be utilized to prevent the occurrence of faults, or otherwise help recover from faults, in the computing network 10.) a type (Col.7, ll.56-67, known types of network entities) of each component in the network (Col.7, ll.42-55, known network entities) and a connection (Col.7, ll.42-55, physical /logical/virtual connections) between each component (Col.7, ll.42-55, one of the known network entities) and one or more other components in the network (Col.7, ll.42-55, the other one of the known network entities) in view of (Col.7, ll.31-41, In addition, the network topology determination engine 210 receives monitored communication patterns data 212 which is collected by the network activity and communications monitoring system 170. The monitored communication patterns data 212 comprises information regarding patterns of communication between multiple network entities in the computing system 10. The network topology determination engine 210 processes the monitored communication patterns data 212 utilizing one or more trained network topology classification models 240 to determine a logical topology of the computing system 10.) the one or more communication patterns (Col.4, l.61 - Col.5, l.16, Col.12, l.63 - Col.13, l.12, a characteristic that there is some patterns of communication between different endpoints and a characteristic that the communication between the different endpoints are associated with endpoints of known types; Col.12, ll.21-35, a characteristic that there are patterns of communication via a physical connection with a trunk port attribute, wherein a trunk is a physical path or link in a communications system that is known to handle multiple simultaneous transmission and interconnections between nodes; a characteristic of communication being between network entities having unique identifiable characteristics based on the content of various packet fields) detected within each of the one or more levels (Col.9, ll.27-43, Col.10, l.66 - Col.11, l.6, each of one or more layers of OSI stack) in the network stack (Col.10, l.66 - Col.11, l.6, In accordance with embodiments of the invention, the specific configuration of one or more of the OSI layers for a given network entity (e.g., endpoint) can provide a unique set of identifiable characteristics or features that enable classification of the entity type of the given network entity. It is to be understood that the term endpoint or network entity as used herein is intended to encompass all applicable layers of the OSI stack.).  

Allowable Subject Matter
Claims 5-6, 12-13, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “determining the type of each component in the network and the connection between each component and one or more other components in the network in view of the one or more communication patterns detected for each of the one or more levels in the network stack comprises mapping the detected one or more communication patterns within each of the one or more levels in the network stack to a network topology from a data set of known network topologies using a neural network, the neural network being trained on the data set of known network topologies“ as recited in claims 5, 12 and 19 or “the topology of the network further indicates a probability that the type of each 

Regarding claims 5, 12 and 19
Cardente –  discloses “determining the type of each component in the network and the connection between each component and one or more other components in the network in view of the one or more communication patterns detected for each of the one or more levels in the network stack comprises mapping the detected one or more communication patterns within each of the one or more levels in the network stack to a network topology using a machine learning“ (Col.4, ll.47-60, Col.4, l.61 - Col.5, l.16). However, Cardente does not disclose “mapping to the network topology is from a data set of known network topologies using a neural network, the neural network being trained on the data set of known network topologies” as required in claims 5, 12 and 19.

Hajimirsadeghi et al. (US 20200076841 A1, hereafter Hajimirsadeghi) –  discloses “using a neural network for detecting anomalous network flow” ([0022] FIG. 1 is a block diagram that depicts an example computer that has a predictive recurrent neural network (RNN) that detects an anomalous network flow, in an embodiment). However, Hajimirsadeghi does not disclose “mapping to the network topology is from a data set of known network topologies using a neural network, the neural network being trained on the data set of known network topologies” as required in claims 5, 12 and 19.

Regarding claims 6 and 20
Cardente –  discloses “the topology of the network further indicates a known type of each component and each connection between known network entities“ (Col.7, ll.42-55, Col.7, ll.56-67). However, Cardente does not disclose “the topology of the network further indicates a probability that the type of each component is correct and a probability that each connection is correct” as required in claims 6 and 20.

Kudo et al. (US 20090313198 A1, hereafter Kudo) –  discloses “a probability of correctness” ([0046] "Matching Ratio" (MR), which indicates a probability of correctness, or in other words, MR value indicates the certainty that this conclusion as a root cause of an event.). However, Kudo does not disclose “the topology of the network further indicates a probability that the type of each component is correct and a probability that each connection is correct” as required in claims 6 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOO JEONG/
Primary Examiner, Art Unit 2473
11/5/2021